Citation Nr: 0940205	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  06-17 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently rated 20 percent 
disabling.

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to 
February 1959.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 decision rendered by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Veteran testified before the undersigned at a hearing in 
September 2009.  A transcript of the hearing is of record.

At his September 2009 hearing, the Veteran stated that he was 
depressed due to his service-connected right knee disorder.  
His statement may be interpreted an inferred claim of service 
connection for depression, to include as secondary to his 
service-connected right knee disability.  This matter is 
referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Increased Rating, Right Knee

The Veteran's service-connected right knee disability is 
currently rated as 20 percent disabling, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5003, 5260.  

At the Veteran's September 2009 hearing, he testified that 
his disability has worsened in severity.  Specifically, he 
indicated that swelling was present on all sides of his knee 
and that his knee was very unstable (noting that he had 
almost fallen on two occasions).  The Veteran also testified 
that his right knee has neurologic manifestations such as 
numbness of his entire lower leg, including the toes; leg 
cramps; and pain.  A February 2007 electromyography and nerve 
conduction study report revealed the presence of peripheral 
neuropathy in the lower extremity (in addition to lumbar 
radiculopathy).  

The Board notes that at the last VA examination in May 2007, 
there were no findings of instability, abnormal gait, or 
effusion in the knee.  In addition, no neurologic component 
was noted.  VA outpatient treatment records indicate findings 
of peripheral neuropathy.  A comparison between the currently 
reported symptoms and 2007 VA examination findings shows the 
right knee disability has worsened in severity.  Therefore, 
the Board finds that a contemporaneous and thorough VA 
examination is required to determine the current severity of 
the Veteran's right knee disability.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).


Service Connection, Hearing loss and Tinnitus 

The Veteran believes his current hearing loss and tinnitus 
disabilities are due to military service; specifically basic 
training, which included rifle range activities and an 
infiltration course that included simulated explosions.  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385.

The record does not document that the Veteran has a current 
hearing loss disability as defined in 38 C.F.R. § 3.385.  A 
reexamination is needed to determine whether the Veteran has 
a hearing loss disability for VA compensation purposes, as 
well as a current tinnitus disability.  

The Veteran was afforded a VA audiological examination in 
March 2005.  The test results were reportedly unreliable.  
The Veteran was not present for clinical evaluation during a 
second VA examination in July 2005.  However, this VA 
examiner reviewed the claims file and noted that the prior 
compensation test results were not adequate for rating 
purposes.  The examiner further reported that no statement 
could be made about the Veteran's hearing without reliable, 
repeatable test results.  However, she noted that if hearing 
loss and tinnitus are currently present, they were not due to 
military service (citing the lack of evidence of hearing loss 
in service or shortly after service in 1959).

The Board notes that the absence of documented hearing loss 
or tinnitus while in service is not fatal to a claim for 
service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  When the Veteran does not meet the regulatory 
requirements for a disability at separation, he can still 
establish service connection by submitting evidence that a 
current disability is causally related to service.  Hensley 
v. Brown, 5 Vet. App. 155, 159-160 (1993).  Therefore, the 
Board finds that a remand is necessary in this case as the VA 
examiner's opinion is inadequate.  

As noted above, the lack of evidence of hearing loss and/or 
tinnitus in service, or shortly thereafter, is not 
determinative of whether the currently diagnosed disabilities 
are attributable to service.  See id.  Also, the Veteran has 
reported a continuity of subjective hearing loss and tinnitus 
symptoms since service.  Any medical nexus opinion provided 
must take into account the Veteran's reported symptoms.  When 
VA undertakes to examine a veteran, VA is obligated to ensure 
that that examination is adequate.  See Barr v. Nicholson, 
21. Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should undergo a VA 
orthopedic examination to determine the 
current severity of his service-connected 
right knee disorder, to include evaluation 
of any neurologic manifestations.  The 
examiner must indicate review of the 
claims folder.

All indicated tests and studies should be 
performed.  The examiner should report the 
ranges of motion, in degrees, as well as 
any additional limitation that is 
attributable to functional factors such as 
weakened movement, excess fatigability, 
incoordination, flare-ups, or pain. 

2.  The claims file should be returned to 
the VA examiner who provided the July 2005 
opinion, for an examination and addendum 
that addresses: a) whether the Veteran has 
current hearing loss and tinnitus 
disabilities; and b) whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
hearing loss and tinnitus are related to 
noise exposure or other incident of 
service.  The examiner must provide a 
rationale for these opinions.  

The examiner should review the claims 
file, including this remand and note such 
review in the examination report.  The 
examiner is further advised that the 
Veteran is competent to report a 
continuity of hearing problems since 
service, and that his report must be 
considered in formulating the necessary 
opinion. 

3.  If the benefits remains denied, a 
supplemental statement of the case should 
be issued.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


